Citation Nr: 1501400	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-12 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael Brown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In January 2011, the Veteran testified in a hearing before one of the undersigned Veterans Law Judges (VLJs); however, a written transcript was not available due to technical difficulties with the recording of the hearing.  

The claim was remanded in September 2011 to afford the Veteran another hearing.  

In March 2014, the Veteran testified before another of the undersigned VLJs; a transcript of this hearing is of record.  The Veteran was offered, but declined, the opportunity to have a hearing before a third VLJ.  See generally Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Additional argument and evidence has been received since the statement of the case was issued in February 2010.  A waiver of initial RO review was submitted for some, but not all of the evidence.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a psychiatric disorder due to his exposure to various traumatic events in service.  

The Veteran reports that he was stationed in Morocco between 1969 and 1971 for the purpose of intercepting and monitoring Russian signals and communications through wiretapping and other means of surveillance.  While there, he essentially alleges that he was exposed to a hostile and violent environment that was highly stressful for him.  This environment caused him to feel vulnerable and that his life was in danger.  He also testified that he witnessed specific traumatic events including: an "honor killing" of a young woman by her family; tribal violence between the Berber tribes; bodies burned from car bombs; and people shot and stabbed.  The Veteran also reported that while traveling to Ethiopia on a courier detail, he saw the dumping and burning of bodies.

In April 2009, prior to the amendment of 38 C.F.R. § 3.304(f), the RO issued a formal finding that the Veteran had not provided sufficient information to attempt verification of his stressors.  However, under the relaxed standard of 38 C.F.R. § 3.304(f)(3), a veteran's lay testimony as to the existence of the stressor is adequate if three conditions are satisfied: (1) a VA psychiatrist or psychologist "confirms that the claimed stressor is adequate to support a diagnosis of post-traumatic stress disorder and that the veteran's symptoms are related to the claimed stressor"; (2) the VA psychiatrist or psychologist's findings are not contradicted by "clear and convincing evidence"; and (3) "the claimed stressor is consistent with the places, types, and circumstances of the veteran's service."  Id. § 3.304(f)(3). 

In this case, a VA psychologist, as well as a private psychiatrist and licensed social worker, have diagnosed the Veteran with PTSD based on his reported stressors.  In addition, the VA psychiatrist or psychologist's findings are not contradicted by "clear and convincing evidence.

However, it is not clear whether any of the Veteran's claimed stressors are consistent with the places, types, and circumstances of his particular service.  

The Veteran's service records show that he served in Morocco from January 1969 to January 1971.  He served with the Communications Technician Technical Branch and was assigned to the US Naval Communications Station located in Sidi Yahia, Morocco.  His DD 214 reflects a military occupational specialty (MOS) of cryptologic technician technical (CTT) and radio operator.  The DD 214 also shows that he attended the National Cryptologic School as well as a CTT Class "A" school.  

To assist the Board in determining whether any of the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service, on remand, the RO should contact the JSRRC or other appropriate entity to research the Veteran's claimed in-service stressors to determine if there is any information in this regard.

If any of the Veteran's claimed stressors are found to be consistent with the places, types, and circumstances of his service, then he is entitled to a medical examination by a VA psychiatrist or psychologist, to determine whether his PTSD, or any other current psychiatric disorder, is related to his reported military stressors.  

Evidence in the file reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The nature of this award, including whether it was based on a psychiatric disorder, is unspecified.  From the limited record, the Board cannot conclude that there are any relevant, outstanding records in the custody of SSA.  However, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394(2007).  Thus, based on the circumstances of this particular case, the RO should attempt to obtain additional information from the Veteran about his disability compensation awards from SSA, and, if any additional information comes to light, attempt to locate such records from SSA. 

Finally, the file should be updated with any outstanding non-VA medical records, as well as VA treatment records.  See 38 C.F.R. § 3.159(c)(2).  The claim file currently includes VA treatment records up through February 2010 from the VA community-based outpatient clinic (CBOC) in Brick, New Jersey (N.J.).  The Veteran's attorney has recently submitted treatment records from the East Orange VA medical center (VAMC) dated from February 2011 to May 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's more recent VA treatment records, to include those from the VA CBOC in Brick, N.J. (since February 2010) and the East Orange, N.J. VAMC (since May 2014).  Associate these records with the claims folder.

2.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all non-VA medical care providers that treated him for a psychiatric disability.  Obtain all non-duplicative records identified.  All attempts to locate these records must be documented in the file and the Veteran notified of the unavailability of any records.

3.  Request the Veteran's records from SSA in connection with his disability claim.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran should be notified.

4.  Ask the Veteran to provide any additional information regarding the stressors he has identified. 

5.  Using all appropriate resources, undertake any necessary development to independently verify the alleged stressful experiences, to include contacting the JSRRC or other appropriate entity.  Obtain any available information regarding the circumstances of the Veteran's service in Morocco as a cryptologist between 1969 and 1971, with an emphasis on attempts to verify his reported stressors which include having witnessed: an "honor killing" of a young woman by her family; tribal violence, including between the Berber tribes; bodies burned from car bombs; and people shot and stabbed in the streets.

If a search for corroborating information leads to negative results, this should be documented in the claims file.  

6.  If any of the Veteran's claimed stressors are found to be consistent with the places, types, and circumstances of his service, schedule the Veteran for a VA psychiatric examination.  The Veteran's entire claims file must be made available to the examiner for review.  

Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  The examiner should review the test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If so, the examiner should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's stressor(s).

In addition to an opinion regarding PTSD, the examiner should provide an opinion as to whether the Veteran has any other psychiatric disability (e.g. anxiety disorder) that had its onset during, or is otherwise related to, his active military service.  

The examiner should also address whether the Veteran has a psychosis that manifested within a year of his separation from service.

All opinions should be set forth in detail with a complete rationale explained in the context of the record.  If the requested opinions cannot be offered without resorting to speculation, the examiner must indicate so in the examination report and explain why a non-speculative opinion cannot be offered.

7.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




